Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  a period is required at the end of each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins, US 5,533,237.
Regarding Claim 1, Higgins discloses a dual material U-base fastener [designed to connect a first component having a rib to a second component having an aperture] comprising: a u-shaped metal portion 20 including a first metal side and a second metal side connected at an outer metal insertion end to form the u-shaped metal portion; a u-shaped plastic portion 14 including a first plastic side and a second plastic side connected at an inner plastic insertion end to form the u-shaped plastic portion; and wherein the metal portion (20) and the 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the U-base fastener, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastener assembly disclosed by Higgins (US 5,533,237), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 3, Higgins discloses the dual material U-base fastener of claim 1, wherein a **formed metal sheet material (metal) comprises the u-shaped metal portion (20).
Regarding Claim 4, Higgins discloses the dual material U-base fastener of claim 1, wherein a **molded plastic material (plastic) comprises the u-shaped plastic portion (14) and a formed metal sheet material (metal) comprises the u-shaped metal portion (20). 
Regarding Claim 5, Higgins discloses the dual material U-base fastener of claim 1, wherein the first metal rib retention barb (24) is supported by a first metal barb extension 26 between the first metal side of the metal portion (20) and the first metal rib retention barb (24). 

Regarding Claim 7, Higgins discloses the dual material U-base fastener of claim 5, wherein a second metal rib retention barb 24 is supported by a second metal barb extension 26 between the second metal side of the metal portion (20) and the second metal rib retention barb (24). 
Regarding Claim 8, Higgins discloses the dual material U-base fastener of claim 7, wherein a third metal rib retention barb 30 is supported by the first metal barb extension (26), and wherein a fourth metal rib retention barb 30 is supported by the second metal barb extension (26; see an annotated figure 1 below). 

    PNG
    media_image1.png
    340
    591
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a dual material U-base fastener wherein the inner plastic insertion end (56) is received in the outer metal insertion end (46), and wherein the aperture retention wings (48, 50) project outwardly through the first and second openings (102, 104) respectively in combination with the other structural elements of Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677